FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 THEODORE WASHINGTON,                    Nos. 05-99009
           Petitioner-Appellant,              07-15536

                  v.                         D.C. No.
                                         CV-95-02460-JAT
 CHARLES L. RYAN,
             Respondent-Appellee.
                                              ORDER


                 Filed December 31, 2015


                         ORDER

THOMAS, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.

    Judges Murguia and Hurwitz did not participate in the
deliberations or vote in this case.